Exhibit 10.5

AMENDED AND RESTATED GUARANTY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AGREEMENT dated as of March 21, 2012,
(together with any amendments or supplements hereto, this “Guaranty Agreement”),
by PROTEIN FINANCE COMPANY, a Delaware corporation (“Finance”), OMEGA SHIPYARD,
INC., a Delaware corporation (“Shipyard”), PROTEIN INDUSTRIES, INC., a Delaware
corporation (“Industries”), CYVEX NUTRITION, INC., a California corporation
(“Cyvex”), and INCON PROCESSING, L.L.C., a Delaware limited liability company
(“InCon”) (herein whether singular or plural referred to as “Guarantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
as Administrative Agent (“Administrative Agent”) for itself and the lenders
(collectively, “Lenders”) who are or may become a party to the Loan Agreement
defined in Recital B below.

W I T N E S S E T H:

A. OMEGA PROTEIN CORPORATION, a Nevada corporation, and OMEGA PROTEIN, INC., a
Virginia corporation (herein whether singular or plural referred to as the
“Obligor”) and Wells Fargo Bank, National Association are parties to that
certain Loan Agreement, dated as of October 21, 2009 (as amended prior to the
date hereof, the “Existing Loan Agreement”).

B. Obligor has requested, and Administrative Agent and Lenders have agreed, to
amend and restate the Existing Loan Agreement and extend certain credit
facilities to Obligor pursuant to the terms and conditions of that certain
Amended and Restated Loan Agreement of even date herewith by and among Obligor,
Administrative Agent, and Lenders (the “Loan Agreement”).

C. Guarantor has requested Lenders to make a Loan or Loans (as defined in the
Loan Agreement) to Obligor.

D. Each Guarantor is a Subsidiary of Obligor.

E. Lenders have conditioned their agreement to make such a Loan or Loans upon
Guarantor’s execution and delivery of this Guaranty Agreement, which amends,
restates, and consolidates those certain Guaranty Agreements dated as of
(i) October 21, 2009 by Finance, Omega International Marketing Company, a
Delaware corporation, Omega International Distribution Company, a Delaware
corporation, Shipyard, and Industries, (ii) May 11, 2011 by Cyvex, and
(iii) September 30, 2011 by InCon (collectively, the “Existing Guaranty
Agreements”).

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration and to induce Lenders at their option, at any time or from time to
time to loan monies or extend financial accommodations, with or without
security, to or for the account of Obligor and at the special instance and
request of Lenders, Guarantor hereby covenants and agrees with Lenders, as
follows:



--------------------------------------------------------------------------------

ARTICLE I

GENERAL TERMS

Section 1.01 Terms Defined Above. As used in this Guaranty Agreement, the terms
Administrative Agent, Cyvex, Existing Guaranty Agreements, Existing Loan
Agreement, Finance, Guarantor, Guaranty Agreement, InCon, Industries, Lenders,
Loan Agreement, Obligor, and Shipyard shall have the meanings indicated above.

Section 1.02 Terms Defined in the Loan Agreement. All other terms used herein
which are defined in the Loan Agreement shall have the same meaning herein
unless the context otherwise requires. Such terms include, without limitation,
“Affiliate,” “Collateral,” “Debtor Relief Law,” “Default,” “Event of Default,”
“Lien,” “Loan Documents,” “Loan Party,” “Loans,” “Notes,” “Person,” “Property,”
“Related Party,” “Secured Obligations,” “Secured Parties,” and “Subsidiary.”

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF GUARANTOR

Section 2.01 Representations and Warranties of Guarantor – Due Organization.
Each Guarantor hereby represents and warrants that (a) it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) the execution, delivery and performance of this Guaranty
Agreement (i) are within Guarantor’s power, (ii) have been duly authorized by
all necessary organizational action, (iii) do not contravene Guarantor’s
organizational documents, (iv) do not contravene any law or contractual
restriction (including contractual restrictions arising out of any loan
agreement, indenture or mortgage relating to indebtedness or securities of
Guarantor, binding on or affecting Guarantor), and (v) will not require the
consent or approval of any other Person; (c) the individual signing this
Guaranty Agreement is authorized to sign this Guaranty Agreement on behalf of
Guarantor; and (d) Guarantor may be expected to benefit, directly or indirectly,
from this Guaranty Agreement.

Section 2.02 Representations and Warranties of Guarantor – Loan Agreement. Each
Guarantor hereby confirms each representation and warranty made by or on behalf
of it in the Loan Agreement, whether referred to therein as Guarantor,
Subsidiary or Loan Party.

ARTICLE III

GUARANTEE OF PAYMENT

Section 3.01 Guarantee of Payment of the Secured Obligations of Obligor. Each
Guarantor hereby unconditionally and irrevocably, jointly and severally,
guarantees the prompt payment at maturity and the performance when due of the
Secured Obligations.

Section 3.02 Nature of Guaranty. This Guaranty Agreement is a complete and
continuing one. The obligations, covenants, agreements and duties of each
Guarantor under this Guaranty Agreement shall be joint and several with Obligor
and each other Guarantor, shall be irrevocable, absolute and unconditional,
shall remain in full force and effect until payment in full

 

Amended and Restated Guaranty Agreement – Page 2



--------------------------------------------------------------------------------

of the Secured Obligations, and shall in no way be affected or impaired by
reason of the happening from time to time of any other event, including, without
limitation, the following, whether or not any such event shall have occurred
without notice to or the consent of any Guarantor:

(a) the waiver, compromise, settlement, termination or other release of the
performance or observance by any Guarantor, or any other Person liable or to
become liable for repayment of the Loan Agreement or the Notes or any or all of
such Guarantor’s or other Person’s agreements, covenants, terms or conditions
contained in this Guaranty Agreement;

(b) the extension of the time for payment of any of the Secured Obligations or
of the time for performance of any obligations, covenants or agreements under or
arising out of this Guaranty Agreement or the Loan Documents;

(c) any failure, omission, delay or lack on the part of Administrative Agent
and/or Lenders to enforce, assert or exercise any right, power or remedy
conferred on Administrative Agent and/or Lenders in the Loan Agreement, the
Notes, any Loan Documents or this Guaranty Agreement, or the inability of
Administrative Agent and/or Lenders to enforce any provision of this Guaranty
Agreement, the Loan Agreement, the Notes or any of the Loan Documents for any
reason, or any other act or omission on the part of Administrative Agent,
Lenders or any of the holders from time to time of the Notes;

(d) the transfer, assignment or mortgaging, or the purported transfer,
assignment or mortgaging, of all or any part of the interest of Obligor or any
Guarantor in the Property or any failure of title with respect to the interest
of Obligor or any Guarantor in the Property or the invalidity, unenforceability
or termination of the Loan Agreement;

(e) the modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in this Guaranty Agreement, the Loan
Agreement, the Notes or the Loan Documents;

(f) the voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the assets, marshalling of assets and liabilities,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other similar proceeding affecting Obligor or any Guarantor or any of
their respective assets or any allegation or contest of the validity of this
Guaranty Agreement, the Loan Agreement, the Notes or the Loan Documents;

(g) the release of any Obligor or any Guarantor (or any other Person liable to
perform or observe any agreements, covenants, duties or obligations of any of
them) from the performance or observance of any of the agreements, covenants,
terms or conditions contained in the Loan Agreement, the Notes, any of the Loan
Documents or this Guaranty Agreement;

(h) the surrender or impairment of any security for the performance or
observance of any of the agreements, covenants, terms and conditions contained
in the Loan Agreement, the Notes, the Loan Documents or this Guaranty Agreement;

 

Amended and Restated Guaranty Agreement – Page 3



--------------------------------------------------------------------------------

(i) any failure of Obligor or any Guarantor to perform and observe any agreement
or covenant, or to discharge any duty or obligation, arising out of or connected
with the Loan Agreement, the Notes, this Guaranty Agreement or the Loan
Documents or the occurrence or pendency of any Default or Event of Default
thereunder or any proceedings or actions as a result of, or attendant upon, such
Event of Default;

(j) the invalidity or unenforceability of any Loan Party’s obligations under any
Loan Document or any other agreement or instrument relating thereto;

(k) the taking or the omission of any of the actions referred to in the Loan
Agreement, the Notes, any Loan Documents or of any actions under this Guaranty
Agreement; or

(l) the failure to give notice to any Guarantor of the occurrence of a default
under this Guaranty Agreement or of the occurrence of an Event of Default under
the terms and provisions of the Loan Agreement, the Notes or any of the Loan
Documents.

No set-off, counterclaim, reduction, or diminution of any obligation, or any
defense of any kind or nature (other than performance by a Guarantor of such
Guarantor’s obligations hereunder), which Obligor may have or assert against a
Guarantor or which a Guarantor may have or assert against Obligor or which
Obligor may have or assert against Administrative Agent and/or any Lender shall
be available hereunder to any Guarantor against Administrative Agent and/or any
Lender.

In the event that, after payment in full of the Secured Obligations, any payment
or payments received thereon are voided or rescinded, whether as a preference in
bankruptcy or otherwise, the amount of any such payment shall be deemed to be
Secured Obligations covered by this Guaranty Agreement, this Guaranty Agreement
shall be immediately deemed revived as to such amounts and Guarantor shall
remain liable for the payment of all such amounts, and shall indemnify
Administrative Agent, each Lender, and each Related Party from such amounts,
together with collection costs and other sums due pursuant to this Guaranty
Agreement.

Section 3.03 Waivers by Guarantor. Each Guarantor waives acceptance of this
Guaranty Agreement, notice of the Secured Obligations, creation thereof,
renewal, extension, rearrangement and modification thereof, and of any extension
of credit or of any financial accommodation already or hereafter contracted by
or extended to Obligor by Administrative Agent and/or Lenders; each Guarantor
further waives notice of Administrative Agent’s and Lenders’ acceptance of and
reliance on this Guaranty Agreement and each Guarantor further waives
presentment, demand for payment, protest and notice of non-payment or dishonor,
notice of intent to accelerate the maturity of any of the Secured Obligations
and notice of such acceleration and all other notices and demands whatsoever.
Each Guarantor further waives any right each may have to (a) require
Administrative Agent and/or Lenders to proceed against any Obligor or any other
Guarantor, (b) require Administrative Agent and/or Lenders to proceed against or
exhaust any security granted by any Obligor or any other Guarantor, (c) require
Administrative Agent and/or Lenders to pursue any other remedy within its power,
or (d) require Administrative Agent and/or Lenders to give notice in connection
with any remedy against any Property in which Administrative Agent and/or
Lenders have a Lien, whether granted by Guarantor, any Obligor or any other
Person, including specifically any acceptance of Collateral in lieu of debt.
Each Guarantor agrees that all of their obligations under this Guaranty

 

Amended and Restated Guaranty Agreement – Page 4



--------------------------------------------------------------------------------

Agreement are independent of the obligations of Obligor under the Loan
Agreement, the Notes and the Loan Documents and that a separate action may be
brought against each Guarantor whether an action is commenced against any
Obligor under the Loan Agreement, the Notes or the Loan Documents. Each
Guarantor waives any defense arising by reason of any disability, lack of
organizational authority or power, or other defense of any Obligor or any other
Guarantor of any of the Secured Obligations, and shall remain liable hereon
regardless of whether any Obligor or any other Guarantor be found not liable
thereon for any reason. Each Guarantor waives any rights and defenses it may
have under Section 17.001 of the Texas Civil Practice & Remedies Code, Rule 31
of the Texas Rules of Civil Procedure, and Chapter 43 of the Texas Civil
Practice and Remedies Code.

Section 3.04 Subrogation of Guarantor. Notwithstanding any payment or payments
made by a Guarantor by reason of this Guaranty Agreement, no Guarantor shall be
subrogated to any rights of Administrative Agent and/or Lenders. Each Guarantor
hereby waives any claim Guarantor may have against each Obligor arising from
payments made by such Guarantor by reason of this Guaranty Agreement, including
without limitation, any right of repayment, subrogation, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of Administrative Agent and/or Lenders against each Obligor and any collateral
security therein which Administrative Agent and/or Lenders now have or hereafter
acquire, whether such claim, remedy or right arises in equity, or under
contract, statute, or common law.

Section 3.05 Subordination. If, for any reason whatsoever, either Obligor or an
Affiliate of either Obligor is now or hereafter becomes indebted to Guarantor:

(a) such indebtedness and all interest thereon and all Liens and other rights
now or hereafter existing with respect to property of Obligor securing such
indebtedness shall at all times be and remain inferior and subordinate in all
respects to the Secured Obligations and to any and all Liens and other rights
now or hereafter existing upon Obligor’s assets securing payment or performance
of the Secured Obligations, regardless of whether such Liens or other rights in
favor of Guarantor, Administrative Agent and/or Lenders presently exist or are
hereafter created or attached;

(b) Guarantor shall not be entitled to enforce or receive, and shall not demand
or accept, payment, directly or indirectly, of any such indebtedness of Obligor
to Guarantor, except such indebtedness as has been incurred in the ordinary
course of business, and only so long as no Event of Default exists;

(c) Guarantor shall not exercise or enforce any creditors’ rights it may have
against Obligor until the Secured Obligations have been fully and finally paid
and performed and all commitments to lend under the Loan Documents have
terminated;

(d) Guarantor shall not foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings, judicial or otherwise (including,
without limitation, the commencement of, or joinder in, any action or proceeding
pursuant to any Debtor Relief Law), to enforce any Liens held by Guarantor on
assets of Obligor until the Secured Obligations have been fully and finally paid
and performed and all commitments to lend under the Loan Documents have
terminated;

 

Amended and Restated Guaranty Agreement – Page 5



--------------------------------------------------------------------------------

(e) Guarantor hereby assigns and grants to Administrative Agent on behalf of
Secured Parties a security interest in all such indebtedness and security
therefor, if any, of Obligor to Guarantor now existing or hereafter arising,
including any dividends and payments pursuant to any proceeding under or
pursuant to any Debtor Relief Law. In the event of any proceeding under or
pursuant to any Debtor Relief Law involving either Guarantor or Obligor as
debtor, Administrative Agent shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and shall have the right to
receive directly from the receiver, trustee or other custodian (whether or not
an Event of Default shall exist), dividends and payments that are payable upon
any obligation of Obligor to Guarantor now existing or hereafter arising, and to
have all benefits of any security therefor, until the Secured Obligations have
been fully and finally paid and performed. If, notwithstanding the foregoing
provisions, Guarantor should receive any funds, payment, claim or distribution
that is prohibited as provided above in this Section 3.05, Guarantor shall pay
the same to Administrative Agent immediately, Guarantor hereby agreeing that it
shall receive and hold the funds, payment, claim or distribution in trust for
the benefit of Administrative Agent and Lenders and shall have absolutely no
right, either legal or equitable, to the same except to pay it immediately to
Administrative Agent to be credited and applied to the Secured Obligations,
whether matured or unmatured; and

(f) Guarantor shall promptly upon request of Administrative Agent from time to
time execute such documents and perform such acts as Administrative Agent on
behalf of Secured Parties may require to evidence and perfect its interest and
to permit or facilitate the exercise of its rights under this Section 3.05,
including, without limitation, execution and delivery of financing statements,
proofs of claim, further assignments and security agreements, and delivery to
Administrative Agent of any promissory notes or other instruments evidencing
indebtedness of Obligor to Guarantor. At Administrative Agent’s request, all
promissory notes, accounts receivable ledgers or other evidences, now or
hereafter held by Guarantor, of obligations of Obligor to Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.

ARTICLE IV

DEFAULT AND REMEDIES

Section 4.01 Enforcement Provisions. Administrative Agent shall have the right,
power and authority to do all things, including instituting or appearing in any
suit or proceeding, not inconsistent with the express provisions of this
Guaranty Agreement, which it may deem necessary or advisable to enforce the
provisions of this Guaranty Agreement. Each and every default in payment of the
Secured Obligations by Obligor shall give rise to a separate cause of action
hereunder, and separate suits may be brought hereunder as each cause of action
arises.

Section 4.02 No Remedy Exclusive. No remedy conferred upon or reserved to
Administrative Agent and/or Lenders herein is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Guaranty Agreement or any instrument executed by any Guarantor to secure this
Guaranty Agreement or in connection herewith, or now or hereafter existing at
law or in equity.

 

Amended and Restated Guaranty Agreement – Page 6



--------------------------------------------------------------------------------

Section 4.03 Right to Proceed Against Guarantor. Subject to the provisions of
the Loan Agreement, in the event of a default in payment of any of the Secured
Obligations when and as the same shall become due, whether at the stated
maturity thereof, by acceleration or otherwise, Administrative Agent and/or
Lenders may proceed to enforce their rights hereunder and Administrative Agent
and/or Lenders shall have the right to proceed first and directly against any
Guarantor under this Guaranty Agreement without proceeding against any other
Person or exhausting any other remedies which it may have and without resorting
to any other security held by Administrative Agent or Secured Parties.

Section 4.04 Guarantor to Pay Costs of Enforcement. Each Guarantor agrees to pay
all costs, expenses and fees, including, without limitation, all reasonable
attorneys’ fees which may be incurred by Administrative Agent and/or Lenders in
enforcing or attempting to enforce this Guaranty Agreement or protecting the
rights of Administrative Agent and/or Lenders hereunder following any default on
the part of any Guarantor hereunder, whether the same shall be enforced by suit
or otherwise.

Section 4.05 No Waiver of Rights. No delay or omission to exercise any right or
power accruing upon any default, omission or failure of performance hereunder
shall impair any such right or power or shall be construed to be a waiver
thereof, but any such right and power may be exercised from time to time and as
often as may be deemed expedient.

ARTICLE V

COVENANTS OF GUARANTOR

Section 5.01 Covenants. Until full payment and performance of all Secured
Obligations under the Loan Documents and unless Administrative Agent consents
otherwise in writing (and without limiting any requirement of any other Loan
Document), each Guarantor shall fully perform as required all covenants and
agreements made by or on behalf of it in the Loan Agreement, whether referred to
therein as Guarantor, Subsidiary or Loan Party.

ARTICLE VI

GENERAL

Section 6.01 Guaranty Agreement Independent of Other Agreements. The obligations
of each Guarantor under this Guaranty Agreement shall arise absolutely and
unconditionally upon the execution and delivery of the Notes and the Loan
Documents. This Guaranty Agreement is separate and independent of the Loan
Agreement, the Notes and the Loan Documents, and any modification, limitation or
discharge of any Obligor’s liability under the Loan Agreement, the Notes and the
Loan Documents arising out of or by virtue of any bankruptcy, arrangement,
reorganization or similar proceedings or by any action, suit, order, judgment,
regulation or otherwise shall not modify, limit, discharge or otherwise affect
the liability of any Guarantor under this Guaranty Agreement in any manner
whatsoever.

Section 6.02 Benefited Parties. This Guaranty Agreement is entered into by each
Guarantor to provide financial accommodations for Obligor, and for the benefit
of Administrative Agent, Lenders, and Secured Parties. This Guaranty Agreement
shall not be

 

Amended and Restated Guaranty Agreement – Page 7



--------------------------------------------------------------------------------

deemed to create any right in, or to be in whole or in part for the benefit of,
any Person other than Guarantor and Administrative Agent, Lenders, and Secured
Parties and Administrative Agent’s, Lenders’, and Secured Parties’ respective
successors and assigns. No Guarantor may assign any of its rights or obligations
hereunder.

Section 6.03 Administrative Agent and Lenders May Bring Suit Against Guarantor.
So long as any of the Secured Obligations is outstanding, if Administrative
Agent and/or Lenders shall bring any legal action or proceeding against any
Guarantor for the enforcement of any provisions of this Guaranty Agreement, it
shall not be necessary in any such action or proceeding to make Obligor or any
other Person a party thereto.

Section 6.04 Interpretations. The article and section headings of this Guaranty
Agreement are for reference purposes only and shall not affect its
interpretation in any respect.

Section 6.05 Entire Agreement; Counterparts, Amendments; Governing Law, Etc.
This Guaranty Agreement (a) constitutes the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof; (b) may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument; (c) may be modified only
by an instrument in writing signed by the duly authorized representatives of the
parties and only if the consent of Administrative Agent is given in writing; and
(d) shall be performable in Harris County, Texas, and shall be governed in all
respects, including validity, interpretation and effect by, and shall be
enforceable in accordance with, the laws of the State of Texas and the United
States of America. Upon payment in full of the Secured Obligations, this
Guaranty Agreement shall terminate. If any provision of this Guaranty Agreement
shall be held to be invalid by any court of competent jurisdiction, the
invalidity of such provision shall not affect any of the remaining provisions.

Section 6.06 Further Assurances. Each Guarantor will execute and deliver all
such instruments and take all such action as Administrative Agent and/or Lenders
may from time to time reasonably request in order fully to effectuate the
purposes of this Guaranty Agreement.

Section 6.07 Notices. All notices and other communications in respect of this
Guaranty Agreement shall be given as provided in the Loan Agreement.

Section 6.08 CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT IN HARRIS
COUNTY, TEXAS, AND EACH GUARANTOR WAIVES ANY OBJECTION WHICH THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT ACTION OR PROCEEDING,
AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING.

Section 6.09 Guarantor’s Approval of Agreement. The Loan Agreement has been
submitted to Guarantor for examination, and Guarantor acknowledges that, by
execution of this Guaranty Agreement, each has approved the Loan Agreement.

 

Amended and Restated Guaranty Agreement – Page 8



--------------------------------------------------------------------------------

Section 6.10 Interpretation. This Guaranty Agreement has been made in and shall
be governed by the laws of the State of Texas, except as to rules of conflicts
of laws, and of the United States of America as applicable, in all respects,
including matters of construction, validity, enforcement and performance.

Section 6.11 Gender. For the purposes of this Guaranty Agreement, “he,” “him”
and “his” shall refer to both masculine and feminine gender and to a
corporation, limited liability company or a limited partnership, as the context
may require.

Section 6.12 Arbitration.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Texas selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected

 

Amended and Restated Guaranty Agreement – Page 9



--------------------------------------------------------------------------------

according to the Rules, and who shall not render an award of greater than
$5,000,000.00. Any dispute in which the amount in controversy exceeds
$5,000,000.00 shall be decided by majority vote of a panel of three
(3) arbitrators; provided however, that all three (3) arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Texas with a minimum of ten (10) years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Texas and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Texas Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f) Class Proceeding and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g) Payment of Arbitration Costs and Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA. No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

Amended and Restated Guaranty Agreement – Page 10



--------------------------------------------------------------------------------

Section 6.13 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH GUARANTOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR THE ACTIONS OF ADMINISTRATIVE AGENT AND LENDERS IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT HEREOF OR THEREOF.

Section 6.14 Amendment and Restatement. This Guaranty Agreement shall constitute
an amendment, restatement, modification, and renewal of, but not an
extinguishment, discharge, satisfaction or novation of, any indebtedness,
liabilities or obligations of Guarantor under the Existing Guaranty Agreements.

[Remainder of page blank. Signatures appear on next page.]

 

Amended and Restated Guaranty Agreement – Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty Agreement, as of the
date first above written.

 

GUARANTOR: PROTEIN FINANCE COMPANY By:   /s/ Andrew Johannesen   Andrew
Johannesen   Vice President OMEGA SHIPYARD, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

PROTEIN INDUSTRIES, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

CYVEX NUTRITION, INC. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

INCON PROCESSING, L.L.C. By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President

 

Amended and Restated Guaranty Agreement – Signature Page